     Case 5:20-cv-00086-DCB-MTP Document 19 Filed 08/18/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
MANPREET SINGH                                               PETITIONER
v.                          CIVIL ACTION NO. 5:20-cv-86-DCB-MTP
WARDEN SHAWN GILLIS                                           RESPONDENT
                                  ORDER

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation, to which no objections

have been filed. Having carefully reviewed the Report and

Recommendation, the Court finds it to be well taken and shall be

adopted as the findings and conclusions of this Court.

Petitioner Manpreet Singh (“Singh”) entered the United States on

May 17, 2019 without inspection. He is a citizen of India. Singh

has requested asylum based on his affiliation with the Mann

Party in India. Petitioner was granted a credible fear

interview. The asylum officer found against Singh, which was

later affirmed by an immigration judge. Singh filed an Emergency

Motion to Stay Removal [ECF No. 2].

     In considering whether to issue a stay of removal, a court

reviews “(1) whether the stay applicant has made a strong

showing that he is likely to succeed on the merits; (2) whether

the applicant will be irreparably injured absent a stay; (3)

whether issuance of the stay will substantially injure the other


                                    1
    Case 5:20-cv-00086-DCB-MTP Document 19 Filed 08/18/20 Page 2 of 3



parties interested in the proceeding; and (4) where the public

interest lies.”     Duran-Cruz v. Holder, 527 F. App’x 308, 310

(5th Cir. 2013).     Magistrate Judge Parker found that Singh has

not made a strong showing that he is likely to succeed on the

merits. The procedure for non-citizens seeking asylum in the

United States is controlled by 8 U.S.C. § 1225(b)(1). Section

1225(e)(2) limits judicial review of decisions made under § 1225

to three narrow instances. Petitioner seeks review of his

expedited removal order under § 1225(b) but has not raised one

of the three grounds of review permitted under § 1225(e)(2).

Therefore, this Court does not have jurisdiction. Furthermore,

the Supreme Court recently addressed whether § 1225(e)(2)

violates the Suspension Clause of the United States Constitution

and found that it does not. See D.H.S. v. Thuraissigiam, 140 S.

Ct. 1959, 1981 (2020). Therefore, the Petitioner has not stated

a colorable claim for relief in his habeas petition and his

Motion for a Stay of Removal must be denied.

     Accordingly,

     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 13] as

the findings and conclusions of this court;

     IT IS FURTHER ORDERED that the Petitioner’s Emergency

Motion to Stay Removal [ECF No. 2] is DENIED;

                                   2
    Case 5:20-cv-00086-DCB-MTP Document 19 Filed 08/18/20 Page 3 of 3



     IT IS FURTHER ORDERED that Petitioner’s Emergency Motion to

Expedite Decision [ECF No. 16] is DENIED as MOOT.

     SO ORDERED, this the 18th day of August, 2020.



                                        ___/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   3
